SUSPENSION OF ACTION
This is in reply to the petition under 37 CFR 1.103(a) to suspend action in this application at applicants’ request for a six month period of time, filed January 15, 2021.


BACKGROUND
Applicant requests suspension of action in the present application for six months in because “Applicant requires additional time to complete testing to demonstrate efficacy of the claims, the results of which could be used in an inventor declaration during prosecution…”

DISCUSSION

§ 1.103  Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


DECISION

In view of the above, the petition for suspension of action is GRANTED. 
Pursuant to applicant's request filed on 1/15/2021, action by the Office is suspended on this application under 37 CFR 1.103(a) for a period of Six months.  At the end of this period, applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.

Should there be any questions with respect to this action, please contact the examiner or Marianne Seidel, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0584 or by facsimile transmission at Office general facsimile number, 571-273-8300.


/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616